Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed April 19, 2021, has been entered in the application. Claims 1-20 are now pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 11, 12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (JP 2011-295097) in view of Knaub et al. (DE 10 2015 207 074) and Radebold (DE 198 60 562 A1). 
Yamada et al. teach a suspension strut (1) for mounting to a vehicle with a body (8), including an electric motor (7) for driving a wheel (9), and a coil spring (18) mounted around the motor, further comprising a damper (10, 11, 12) installed along an axis, and  which includes a tube (body of 10) and a piston (12), the damper disposed at least partially below the motor (figure 1), the strut further comprising at least a driveshaft (80) at least partly disposed within the motor, and multi stage reduction gear (2 in general, comprising primary planetary reducer 4 in the motor casing and secondary reducing gear pair 21, 22 outside the motor casing), a wiring bus (71) which provides power to the motor and is not in contact with the coil spring (18), the motor being higher than the wheel (figure 1), the arrangement coupled to the body via a coupling (top face of 17, bottom face of 8) which is in joined abutment and resultantly allows less than 1cm of movement between the body and the top of the strut; as applicable to the subject matter of claim 5, no wires or tubes contact the spring, rather: the only elements in contact with the spring are the upper and lower spring seats (17, 19, see figure 1), the motor (7) being higher than the wheel (9).
The reference to Yamada et al. is discussed above but does not specifically teach that a part of the damper is disposed within the motor. Knaub et al. teach a known 
The references to Yamada et al. and Knaub et al. are discussed above, but do not specifically teach that the damper is disposed along a first axis and the drive shaft is disposed along a second axis. Radebold teaches that when providing a combined motor drive and suspension structure (figure 5) for a vehicle having a vehicle body (10, 11, 12, 13, 14, 15, 16, 17) it is well known to provide the drive shaft (213, 214) along one axis and the suspension damper (216) along another, parallel, axis. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to adjust the axial alignment of  the drive shaft and suspension damper in the system of Yamada et al. as modified by Knaub et al. as being provided along separate axes as taught by the arrangement in Radebold, for the purpose of making the damper and drive shaft separately accessible for repair and/or replacement allowing one element to be removed or worked on without necessitating removal of the other, which additionally provides the benefit that a less specialized damper structure may be used, thus reducing the cost of the assembly. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Knaub et al., Radebold and Kawamoto et al. (US 5,014,800). 
As regards claim 5 and the provision of wires: Initially Yamada et al. (as modified by Knaub et al. and Radebold) teach an arrangement where wiring bus structures (71) do not contact the coil spring, and wherein there is no torque link contacting the spring (see, e.g., figure 1). As regards the wiring bus structures, these structures are 
As regards claims 5 and 6 and the provision of cooling oil components and tubes: The reference to Yamada et al. (as modified by Knaub et al. and Radebold) is discussed above and while teaching the motor and suspension strut arrangement, does not specifically teach that the motor is provided with an oil reservoir, oil circulation pump and oil distribution pathway to cool the motor. Kawamoto et al. teach that it is well known in an electric vehicle drive motor to provide, in addition to the motor, an oil reservoir (2b), an oil circulation pump (27), and an oil distribution pathway formed of internal tubes (internal oil circulation tubes 4c, 2e, 28, 2f, 2a) to cool the motor, the tubes being internal to the motor structure. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the motor as initially taught by Yamada et al. as modified by Knaub et al. and Radebold with an oil reservoir, pump and cooling path such as taught by Kawamoto et al. for the very well-known purpose of ensuring that the motor temperature is controlled, transferring the heat developed in association with the operation of the motor to ambient, resultantly cooling the motor.
To the extent that the tubes taught by the modifying reference to Kawamoto et al. are internal to the motor, if provided via the combination to Kawamoto et al., they would not be located in a position which would not come into contact with the spring.
Further still, it is well-understood that a coil spring in a suspension strut sees a substantial amount of movement when a vehicle traverses an irregularity in a driving surface, and one of ordinary skill in the art would well understand that positioning any of (a) electrical wires, and (b) cooling oil conducting tubes in such a position so as to interfere with a suspension coil spring is undesirable in that such a positioning would result in interference with, abrasion of, wearing of or other damage to these elements, resultantly causing a vehicle fault. As such, it would have been obvious to one of .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Knaub et al., Radebold and Kanna (US 9,226,705). The references to Yamada et al., Knaub et al. and Radebold as applied to claim 1 above do not specifically teach that the motor is disposed along a third axis different from the second (driveshaft) axis (claim 17). Kanna teaches that it is well known to provide a drive shaft including first (62), second (69) and third (75) segments, where at least second and third segments of the drive shaft (69, 75) are displaced from a first central axis of the motor. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the drive arrangement of Yamada et al. as modified by Knaub et al. and Radebold as having at least a lower portion of the driveshaft as being displaced from the central axis of the motor as taught by the plural-segment drive shaft disclosed in Kanna, for the purpose of laterally displacing the final reducing gearing from directly under the motor, thus allowing the wheel to be positioned directly beneath the center of the motor, resultantly improving loading and additionally facilitating improved steering as well.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Knaub et al., Radebold and Kanna (US 9,226,705). Yamada et al. teach a suspension strut (1) for mounting to a vehicle with a body (8), including an electric motor installed along a first axis (7) for driving a wheel (9), and a coil spring (18) mounted around the motor, further comprising a damper (10, 11, 12) installed along a first axis, and  which includes a tube (body of 10) and a piston (12), the damper disposed at least partially below the motor (figure 1), the strut further comprising at least a driveshaft (80) at least partly disposed within the motor, and multi stage reduction gear (2 in general, comprising primary planetary reducer 4 in the motor casing and .
The reference to Yamada et al. is discussed above but does not specifically teach that a part of the damper is disposed within the motor. Knaub et al. teach a known vehicle drive and suspension strut structure which includes both a motor (9) in a housing (11), with a suspension damper and piston (6, 7, 8), wherein the suspension damper is disposed at least partially within the motor (figure 4). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the integrated motor and suspension damper as initially taught by Yamada et al. with at least a part of the suspension damper within the motor, as taught by Knaub et al., (e.g., such that an upper part of the tube taught initially by Yamada et al. extends within the profile of the motor casing) for the purpose of reducing the vertical height of the strut assembly, for example for vehicles having a low forward or rearward profile.
The references to Yamada et al. and Knaub et al. are discussed above, but do not specifically teach that the drive shaft is disposed along a second axis different than the first axis along which the motor and damper are installed. 
Initially: Radebold teaches that when providing a combined motor drive and suspension structure (figure 5) for a vehicle having a vehicle body (10, 11, 12, 13, 14, 15, 16, 17) it is well known to provide the drive shaft (213, 214) along one axis and the suspension damper (216) along another, parallel, axis. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to adjust the axial alignment of  the drive shaft and suspension damper in the system of Yamada et al. as modified by Knaub et al. as being provided along separate axes as taught by the arrangement in Radebold, for the purpose of making the damper and drive shaft separately accessible for repair and/or replacement allowing one element to be removed or worked on without necessitating removal of the other, which additionally provides the benefit that a less specialized damper structure may be used, thus reducing the cost of the assembly. 
Further: as regards positioning the drive shaft along an axis which is not the same as the motor axis, Kanna teaches that it is well known to provide a drive shaft 

Claim(s) 7-9 and 13-16 are rejected under 35 U.S.C. 103 as obvious over Yamada et al. (cited above) in view of Knaub et al. The limitations of the reference to Yamada et al. are discussed in detail above. To the extent the reference teaches that the strut is mounted between a vehicle body portion (8) and wheel (9), it is initially understood to be provided on a vehicle. Alternatively, to the extent that the strut is not deemed to be provided explicitly on a vehicle, initially the reference teaches a wheel drive intended for use on a vehicle, and teaches a mounting to a body portion, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to mount the motor and strut assembly taught by Yamada et al. explicitly on a vehicle for the purpose of deploying it in its intended application, such that the vehicle can actually be used. 
The reference to Yamada et al. does not specifically teach that a part of the damper is disposed within the motor. Knaub et al. teach a known vehicle drive and suspension strut structure which includes both a motor (9) in a housing (11), with a suspension damper and piston (6, 7, 8), wherein the suspension damper is disposed at least partially within the motor (figure 4). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the integrated motor and suspension damper as initially taught by Yamada et al. with at least a part of the suspension damper within the motor, as taught by Knaub et al., (e.g., such that an upper part of the tube taught initially by Yamada et al. extends within the profile of the motor casing) for the purpose of reducing the vertical height of the strut assembly, for example for vehicles having a low forward or rearward profile.

Initially, where the general conditions of a claim are disclosed in the prior art (in this instance, the provision of a reducing gear set), it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 CCPA (patents) 1250 156 F.2d 239, 70 USPQ 412, Minnesota Mining and Mfg. Co. v. Coe, 69 App D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324 135 F.2d 11, 57 USPQ 136. Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the ratio of the reducing gear set as being one of at least 9:1, 15:1 or 20:1, in order to drop from a higher motor speed to a more acceptable wheel drive speed, wherein an at least 9:1 ratio accommodates a motor with an overall lower running speed where high drive efficiency is achieved, wherein an at least 15:1 ratio accommodates a motor with an overall moderate running speed where high drive efficiency is achieved, and/or wherein an at least 20:1 ratio accommodates a motor with an overall higher running speed where high drive efficiency, so as to allow for the use of different motors having different speeds at which a high drive efficiency is achieved, particularly in that no criticality is specifically disclosed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Knaub et al. and Allison (US 4,022,494). The reference to Yamada et al. as modified by Knaub et al. is addressed above, and does not specifically teach the use of a torsion spring (e.g., in place of the coil spring). Allison teaches that it is well known to provide a wheel suspension arrangement which includes a damper (e.g., one or more of 16, 24) with the spring function being provided with a torsion spring (26, 30, 50), rather than a coil spring. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the spring function of the suspension arrangement taught by Yamada et al. as modified by Knaub et al. instead with a torsion spring rather than a coil spring, as suggested by Allison, for the purpose .    

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered.
Initially, the examiner comments that applicant’s reply does not discuss the patentable distinctions of the newly added claims (11-20) over the prior art. 
Applicant's attention is directed in particular to 37 CFR 1.111(b) which states, in part:
"The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. […] A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section."

The examiner is accepting the instant reply as being “substantially compliant” for the purpose of ensuring compact prosecution. 
Applicant has asserted that the reference to Yamada et al. as applied by itself under either 35 USC 102 or 35 USC 103 cannot meet the limitations of newly amended claims 1 and 7. The examiner agrees. Note the references to Knaub et al. and Radebold, now applied in combination with Yamada et al. in direct response to applicant’s amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lanzon et al., Saito et al. and Holmes et al. teach vehicle electric drive arrangements of pertinence.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616